Case 1:18-cv-10225-MLW Document 377-6 Filed 10/01/19 Page 1 of 5




            EXHIBIT F
       Case 1:18-cv-10225-MLW Document 377-6 Filed 10/01/19 Page 2 of 5
                                                                   Office of Enforcement and Removal Operations

                                                                   U.S. Department of Homeland Security
                                                                   500 12th Street, SW
                                                                   Washington, D.C. 20536




                              Decision to Continue Detention
This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and determined that you will not be released from custody at this
time. This decision was based on a review of your immigration and criminal record, your
personal interview, consideration of the information you submitted to ICE reviewing officials,
and upon review of the factors for consideration set forth at 8 C.F.R. §§ 241.4(e), (f), and (g).

You are a native and citizen of the Republic of Guinea-Bissau who last entered the United States
on December 9, 2002, as a Non-Immigrant. On October 18, 2007, you were issued a Final Order
of Removal by an Immigration Official. Pursuant to 8 § C.F.R. 241.4(i)(6), a 180 day interview
was conducted on September 9, 2019. A thorough review was conducted of the documents and
evidence provided to ICE, your interview, your criminal history, and the factors for consideration
set forth at 8 C.F.R. §§ 241.4(e), (f), and (g).

ICE acknowledges the favorable factors you present regarding your ties to the United States,
especially your relationships with your United States citizen family members, your home-
ownership, and employment history. ICE also notes, however, as a negative factor that you have
been convicted of the crime of Assault and Battery.

ICE has determined, however, as explained below, that you are not suitable for release because a
travel document from the Government of the Republic of Guinea-Bissau has been issued and is
valid. ICE has previously scheduled your removal from the United States and ICE therefore
anticipates that it will be able to effectuate your final order of removal upon the lifting of the
current stay of removal issued by the U.S. District Court for the District of Massachusetts.
Therefore, pursuant to 8 C.F.R. § 241.4(g)(2)-(3) and 8 C.F.R. § 241.4(e), you are to remain in
ICE custody at this time.

This decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal is unlikely. You are advised that pursuant to
Section 241(a)(1)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect
your removal.



                                                                     www.ice.gov
       Case 1:18-cv-10225-MLW Document 377-6 Filed 10/01/19 Page 3 of 5
You are also advised that any willful failure or refusal on your part to make timely application in
good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct the issuance of a travel document, may subject you to
criminal prosecution under 8 USC § 1253(a).



 Heath Simon                                                                 09/23/2019
 Unit Chief                                                                Date
         Case 1:18-cv-10225-MLW Document 377-6 Filed 10/01/19 Page 4 of 5
Decision to Continue Detention

Page 3

                                        PROOF OF SERVICE

(1)      Personal Service (Officer to complete both (a) and (b) below.)

         (a)      I                                                ,                                              ,
                              Name of ICE Officer                                         Title
certify that I served                                                                             with a copy of
                                                 Name of detainee
this document at                                              on                        , at                      .
                                 Institution                             Date                      Time

         (b)      I certify that I served the custodian                                                           ,
                                                                        Name of Official
                                         , at                                                                  , on
                  Title                                                Institution
                          with a copy of this document.
           Date

                                                   OR
(2)      Service by certified mail, return receipt. (Attach copy of receipt)

                  I                                       ,                                               , certify
                              Name of ICE Officer                               Title
that I served                                             and the custodian                                       ,
                           Name of detainee                                               Name of Official
with a copy of this document by certified mail at                                                 on              .
                                                                   Institution                            Date




Detainee Signature:________________________________            Date: ____________________




( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
Case 1:18-cv-10225-MLW Document 377-6 Filed 10/01/19 Page 5 of 5
